DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I and Species C encompassed by claims 1-2, 4-14, and 16-19 is acknowledged – see attached interview summary of January 29, 2021.
	
Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.





Claim Objections
4.	Claims 7, 9, 11, and 19 are objected to because of the following informalities:

5.	Claim 7 recites “surrounds the metal stripe on one side” which should recite along the lines of “covers the metal stripe on one side” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

6.	Claim 9 recites “surrounds the metal stripe on one side” which should recite along the lines of “covers the metal stripe on one side”

7.	Claim 11 recites “surrounds the metal stripe on one side” which should recite along the lines of “covers the metal stripe on one side”

8.	Claim 19 recites “surrounds the metal stripe on one side” which should recite along the lines of “covers the metal stripe on one side”

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 10, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “the second semiconductor” in line 1.
There is insufficient antecedent basis for this limitation in the claim. Claim 6, from which the current claim does not depend on, introduces a second semiconductor and it is indefinite as to the number of semiconductor elements required – whether a first semiconductor is required in order to have a second semiconductor, whether the second semiconductor is a name, and/or whether the second semiconductor is part of the at least one semiconductor or separate.
	For the purposes of compact prosecution the second semiconductor will be interpreted as the name of a semiconductor of the at least one semiconductor and a first semiconductor is not required.

11.	Claim 12 recites “the second semiconductor” in line 1.
There is insufficient antecedent basis for this limitation in the claim. Claim 6, from which the current claim does not depend on, introduces a second semiconductor and it is indefinite as to the number of semiconductor elements required – whether a first semiconductor is required in order to have a second semiconductor, whether the second semiconductor is a name, and/or whether the second semiconductor is part of the at least one semiconductor or separate.
	For the purposes of compact prosecution the second semiconductor will be interpreted as the name of a semiconductor of the at least one semiconductor and a first semiconductor is not required.

12.	Claim 16 recites “the at least one semiconductor is an insulator”.
	It is indefinite as to how the at least one semiconductor which is defined as “semiconductor” is an “insulator”.
	For the purposes of prosecution, the interpretation will be taken that the at least one semiconductor has an electrical property which has a lower electrical conductivity compared to each of the metal contact and metal stripe.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claims 1-2, 13-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fujikata (US 2009/0134486 A1).

14.	Regarding Claim 1, Fujikata discloses a photodetector (see Figs. 7-8 and [0082] “MSM type photodiode”;
Note, the differences between the embodiment of Figs. 7-8 and previous embodiments are provided in [0052] and similarities are not repeated – further see Table “Description of Symbols” describing the same elements having the same symbol), comprising:
a metal contact (see Figs. 7-8 leftmost element 52, see [0082] “metal electrodes 2”, and see [0055] “first metal film 51”):
a metal stripe (see Figs. 7-8 leftmost element 51, see [0082] “metal electrodes 2”, and see [0055] “second metal film 52”) coupled to the metal contact (see Figs. 7-8); and
at least one semiconductor (see Figs. 7-8 element 1, see [0082] “semiconductor layer 1”) surrounding the metal stripe on at least three sides of the metal stripe (see Fig. 7 a bottom side, left side, and right side and see Fig. 8 an end side surface which terminates in the semiconductor element 1 opposite of element 21).

15.	Regarding Claim 2, Fujikata discloses the photodetector of claim 1, wherein the at least one semiconductor surrounds the metal stripe on at least four sides (see Fig. 7 a bottom side, left side, and right side and see Fig. 8 an end side surface which terminates in the semiconductor element 1 opposite of element 21).

16.	Regarding Claim 13, Fujikata discloses the photodetector of claim 1, wherein the metal contact is disposed on the at least one semiconductor (see Figs. 7-8). 

17.	Regarding Claim 14, Fujikata discloses the photodetector of claim 1, further comprising a further metal contact disposed on the at least one semiconductor (see Figs. 7-8 a second to leftmost element 2 see [0082] “metal electrodes 2”).

18.	Regarding Claim 16, insofar as the claim can be interpreted and understood despite the 112 issues, Fujikata discloses the photodetector of claim 1, wherein the at least one semiconductor is an insulator (see Figs. 7-8 the photodiode is formed between adjacent elements 2 for which the relative conductivity of the at least one semiconductor element 1 is an insulator).

19.	Regarding Claim 18, Fujikata discloses the photodetector of claim 1, wherein the metal stripe is a plasmonic stripe (see [0082] “In order to induce surface plasmon, aluminum, silver, gold or copper or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claim 4 is rejected under 35 U.S.C. 103 as obvious over Fujikata (US 2009/0134486 A1), in view of Oohashi et al. (US 2007/0194357 A1), hereinafter as Oohashi.
21.	Regarding Claim 4, Fujikata discloses the photodetector of claim 1, further comprising an oxide layer (see Figs. 7-8 element 7 and see Table “Description of Symbols” element 7 is an “Oxide film”) coupled to the at least one semiconductor (see Figs. 7-89).
	Fujikata does not disclose the oxide layer is a silicon dioxide layer.
	Oohashi discloses a silicon dioxide layer (see Figs. 6-7 [0107] “A material used in ordinary semiconductor processes such as SiO2 may be used as insulating layer 7.”).
	The oxide material of Oohashi is incorporated as the oxide layer of Fujikata. The combination discloses a silicon dioxide layer.
 the silicon dioxide layer material of Oohashi as silicon dioxide layer material of Fujikata because the combination allows use in ordinary semiconductor processes for an insulating layer material which can also modified to have a low dielectric constant by doping with fluorine or carbon for reducing parasitic capacitance (see Oohashi [0107]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known oxide layer material for another in a similar photodiode device containing semiconductor material to obtain predictable results of a silicon dioxide layer.

22.	Claim 5 is rejected under 35 U.S.C. 103 as obvious over Fujikata (US 2009/0134486 A1), in view of Verilhac et al. (US 2018/0159060 A1), hereinafter as Verilhac, in view of Bhakta et al. (US 6,335,235 B1), hereinafter as Bhakta.

23.	Regarding Claim 5, Fujikata discloses the photodetector of claim 1.
Fujikata does not disclose further comprising a graphene layer located between the metal stripe and the at least one semiconductor.
Verilhac discloses further comprising a graphene layer (see [0141] “the electrode 5 may be a monolayer or a multilayer comprising at least one of the following layers: metals (for example Ca, Ba, Au, Al, Ag, Pd, Pt, Ti or TiW) … tri-layer form … carbon-containing conductors such as graphene”).
The multilayer electrode layer including a layer of graphene as taught by Verilhac is incorporated as the multilayer electrode layer including a layer of graphene of Fujikata. The combination discloses further comprising a graphene layer (see Fujikata Figs. 7-8 a third layer of graphene is incorporated part of each multilayer electrode element 2).
further comprising a graphene layer as taught by Verilhac as further comprising a graphene layer of Fujikata because the combination provides a multilayer conductive electrode element for a photodiode which can adjust the electrical properties, work function, and final diode behavior (see Verilhac [0141-0144]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known multilayer electrode of a photodiode for another wherein the material and number of layers are listed as alternatives (see Verilhac [0141]).
Fujikata and Verilhac do not appear to explicitly disclose the graphene layer located between the metal stripe and the at least one semiconductor.
Bhakta discloses an anti-reflective film formed of a semiconductor (see Column 5 lines 50-57 “a-silicon antireflective layer”).
The anti-reflective film material as taught by Bhakta is incorporated as the anti-reflective film material of Fujikata. The combination discloses the graphene layer located between the metal stripe and the at least one semiconductor (see Fujikata Figs. 7-8 the a-silicon semiconductor element 4 is a second semiconductor and element 1 is a first semiconductor of the at least one semiconductor, and the graphene layer is between the metal stripe element 51 and the at least one semiconductor).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the graphene layer located between the metal stripe and the at least one semiconductor as taught by Bhakta as the graphene layer located between the metal stripe and the at least one semiconductor of Fujikata and Verilhac because the combination is compatible with metallization structures, prevents the formation of standing waves and the negative effects stemming therefrom during photoresist patterning, and is particularly advantageous in forming interconnection 

24.	Claims 6-7 and 19 are rejected under 35 U.S.C. 103 as obvious over Fujikata (US 2009/0134486 A1), in view of Bhakta et al. (US 6,335,235 B1), hereinafter as Bhakta.

25.	Regarding Claim 6, Fujikata discloses the photodetector of claim 1.
Fujikata does not disclose wherein the at least one semiconductor includes a first semiconductor and a second semiconductor.
Bhakta discloses an anti-reflective film formed of a semiconductor (see Column 5 lines 50-57 “a-silicon antireflective layer”).
The anti-reflective film material as taught by Bhakta is incorporated as the anti-reflective film material of Fujikata. The combination discloses wherein the at least one semiconductor includes a first semiconductor and a second semiconductor (see Fujikata Figs. 7-8 the a-silicon semiconductor element 4 is a second semiconductor and element 1 is a first semiconductor).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the at least one semiconductor includes a first semiconductor and a second semiconductor as taught by Bhakta as wherein the at least one semiconductor includes a first semiconductor and a second semiconductor of Fujikata because the combination is compatible with metallization structures, prevents the formation of standing waves and the negative effects stemming therefrom during photoresist patterning, and is particularly advantageous in forming interconnection patterns, particularly in various types of semiconductor devices having sub-micron features and high aspect ratios (see Bhakta Column 5 lines 50-57).

Claim 7, Fujikata and Bhakta disclose the photodetector of claim 6, wherein the first semiconductor surrounds the metal stripe on three sides, and wherein the second semiconductor surrounds the metal stripe on one side (see Fujikata Fig. 7 the first semiconductor element 1 surrounds the metal stripe element 52 on three sides, and the second semiconductor element 4 surrounds the metal stripe element 52 on one side).

27.	Regarding Claim 19, Fujikata discloses a photodetector (see Figs. 7-8 and [0082] “MSM type photodiode”;
Note, the differences between the embodiment of Figs. 7-8 and previous embodiments are provided in [0052] and similarities are not repeated – further see Table “Description of Symbols” describing the same elements having the same symbol), comprising:
a first metal contact (see Figs. 7-8 leftmost element 52, see [0082] “metal electrodes 2”, and see [0055] “first metal film 51”);
a metal stripe (see Figs. 7-8 leftmost element 51, see [0082] “metal electrodes 2”, and see [0055] “second metal film 52”) coupled to the first metal contact (see Figs. 7-8);
a second semiconductor (see Figs. 7-8 element 1, see [0082] “semiconductor layer 1”) surrounding the metal stripe on at least three sides of the metal stripe (see Fig. 7 a bottom side, left side, and right side and see Fig. 8 an end side surface which terminates in the semiconductor element 1 opposite of element 21); and
a second metal contact (see Figs. 7-8 a second to leftmost element 2 see [0082] “metal electrodes 2”).
Fujikata does not explicitly disclose a first semiconductor: the first metal contact disposed on the first semiconductor; wherein the first semiconductor surrounds the metal stripe on one side of the metal stripe; the second metal contact disposed on the first semiconductor.

The anti-reflective film material as taught by Bhakta is incorporated as the anti-reflective film material of Fujikata. The combination discloses a first semiconductor: the first metal contact disposed on the first semiconductor; wherein the first semiconductor surrounds the metal stripe on one side of the metal stripe; the second metal contact disposed on the first semiconductor (see Fujikata Figs. 7-8 the a-silicon semiconductor element 4 is a first semiconductor and element 1 is the second semiconductor).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a first semiconductor: the first metal contact disposed on the first semiconductor; wherein the first semiconductor surrounds the metal stripe on one side of the metal stripe; the second metal contact disposed on the first semiconductor as taught by Bhakta as a first semiconductor: the first metal contact disposed on the first semiconductor; wherein the first semiconductor surrounds the metal stripe on one side of the metal stripe; the second metal contact disposed on the first semiconductor of Fujikata because the combination is compatible with metallization structures, prevents the formation of standing waves and the negative effects stemming therefrom during photoresist patterning, and is particularly advantageous in forming interconnection patterns, particularly in various types of semiconductor devices having sub-micron features and high aspect ratios (see Bhakta Column 5 lines 50-57). 

28.	Claims 8-10 are rejected under 35 U.S.C. 103 as obvious over Fujikata (US 2009/0134486 A1), in view of Bhakta et al. (US 6,335,235 B1), hereinafter as Bhakta, in view of Ryu et al. (US 2007/0126021 A1), hereinafter as Ryu, in view of Verilhac et al. (US 2018/0159060 A1), hereinafter as Verilhac

Claim 8, Fujikata and Bhakta disclose the photodetector of claim 6.
Fujikata and Bhakta do not explicitly disclose further comprising a low refractive index layer and a graphene layer, wherein: the first semiconductor is disposed on the low refractive index layer, and the graphene layer is disposed on the first semiconductor layer.
Ryu discloses further comprising a low refractive index layer (see [0047] “A semiconductor optical waveguide layer has a low refractive index and functions as a light waveguide layer for an active layer.”).
The optical waveguide including a low refractive index layer as taught by Ryu is incorporated as a optical waveguide including a low refractive index layer of Fujikata. The combination discloses further comprising a low refractive index layer, wherein: the first semiconductor is disposed on the low refractive index layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a low refractive index layer, wherein: the first semiconductor is disposed on the low refractive index layer as taught by Ryu as further comprising a low refractive index layer, wherein: the first semiconductor is disposed on the low refractive index layer of Fujikata and Bhakta because the combination discloses an optical waveguide to guide light, contain light in a region, and may provide mechanical and electrical protection (see Ryu [0047]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photodiode device for another having an optical waveguide (see Ryu [0047] and see Fujikata Fig. 22 & [0051]).
Fujikata and Bhakta and Ryu do not disclose further comprising a graphene layer, the graphene layer is disposed on the first semiconductor layer.
a graphene layer (see [0141] “the electrode 5 may be a monolayer or a multilayer comprising at least one of the following layers: metals (for example Ca, Ba, Au, Al, Ag, Pd, Pt, Ti or TiW) … tri-layer form … carbon-containing conductors such as graphene”).
The multilayer electrode layer including a layer of graphene as taught by Verilhac is incorporated as the multilayer electrode layer including a layer of graphene of Fujikata. The combination discloses a graphene layer, the graphene layer is disposed on the first semiconductor layer (see Fujikata Figs. 7-8 a third layer of graphene is incorporated part of each multilayer electrode element 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a graphene layer, the graphene layer is disposed on the first semiconductor layer as taught by Verilhac as a graphene layer, the graphene layer is disposed on the first semiconductor layer of Fujikata because the combination provides a multilayer conductive electrode element for a photodiode which can adjust the electrical properties, work function, and final diode behavior (see Verilhac [0141-0144]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known multilayer electrode of a photodiode for another wherein the material and number of layers are listed as alternatives (see Verilhac [0141]).

30.	Regarding Claim 9, Fujikata and Bhakta and Ryu and Verilhac disclose the photodetector of claim 8, wherein the metal stripe is disposed on the graphene layer such that the graphene layer surrounds the metal stripe on one side (see Fujikata Figs. 7-8 and Verilhac [0141] “the electrode 5 may be a monolayer or a multilayer comprising at least one of the following layers: metals (for example Ca, Ba, Au, Al, Ag, Pd, Pt, Ti or TiW) … tri-layer form … carbon-containing conductors such as graphene” The graphene layer is an additional layer of the element 2 such that it surrounds the metal stripe element 52 on one side).
Claim 10, insofar as the claim can be interpreted and understood despite the 112 issues, Fujikata and Bhakta and Ryu and Verilhac disclose the photodetector of claim 9, wherein the second semiconductor surrounds the metal stripe on at least four sides, and wherein the second semiconductor is coupled to the graphene layer (see Fujikata Figs. 7-8 element 1 is being named as the second semiconductor which surrounds the metal stripe on at least four sides, and is coupled to the graphene layer of element 2).

32.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Fujikata (US 2009/0134486 A1), in view of Bhakta et al. (US 6,335,235 B1), hereinafter as Bhakta, in view of Ryu et al. (US 2007/0126021 A1), hereinafter as Ryu.

33.	Regarding Claim 11, Fujikata and Bhakta disclose the photodetector of claim 6.
	Fujikata and Bhakta do not explicitly disclose further comprising a low refractive index layer wherein the semiconductor layer is disposed on the low refractive index layer, and wherein the semiconductor layer surrounds the metal stripe on one side.
Ryu discloses further comprising a low refractive index layer (see [0047] “A semiconductor optical waveguide layer has a low refractive index and functions as a light waveguide layer for an active layer.”).
The optical waveguide including a low refractive index layer as taught by Ryu is incorporated as a optical waveguide including a low refractive index layer of Fujikata. The combination discloses further comprising a low refractive index layer wherein the semiconductor layer is disposed on the low refractive index layer, and wherein the semiconductor layer surrounds the metal stripe on one side.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a low refractive index layer wherein the semiconductor layer is disposed on the low refractive index layer, and wherein the semiconductor layer surrounds the metal stripe on one side as taught by Ryu as further comprising a low refractive index layer wherein the semiconductor layer is disposed on the low refractive index layer, and wherein the semiconductor layer surrounds the metal stripe on one side of Fujikata and Bhakta because the combination discloses an optical waveguide to guide light, contain light in a region, and may provide mechanical and electrical protection (see Ryu [0047]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photodiode device for another having an optical waveguide (see Ryu [0047] and see Fujikata Fig. 22 & [0051]).

34.	Claim 1 is rejected under 35 U.S.C. 103 as obvious over Layton et al. (US 2020/0328366 A1), hereinafter as Layton, embodiment of Fig. 2A in view of the embodiment of [0008].

35.	Regarding Claim 1, Layton discloses a photodetector (see Fig. 2A and [0061] “Applications: The disclosed devices may be used as optical sensors and/or as photovoltaic devices for the conversion of electromagnetic energy to electrical energy.”), comprising:
a metal stripe (see Fig. 2A leftmost element 202, see [0052] “metallic nanoparticles 202”); and
at least one semiconductor (see Fig. 2A element 204, see [0052] “semiconductor layer 204”) surrounding the metal stripe on at least three sides of the metal stripe (see Fig. 2A).
Layton embodiment of Fig. 2A does not appear to explicitly disclose a metal contact; the metal stripe coupled to the metal contact.
Layton embodiment of [0008] discloses a metal contact (see [0008] “In some embodiments, the device further comprises an optional third layer disposed between the first layer and the second layer, wherein the third layer comprises a semiconductor material that is different from that of the first layer. 
“the metallic nanostructures comprise a plasmonic resonating core fabricated from Au, Ag, Cu, TiN, Al, Pt, Pd, Ru, Rh, or graphene, or any combination thereof”,
“the second layer comprises Au, Ag, Al, Cu, Pt, Pd, Ti, TiN, ITO, Ru, Rh, graphene, or any combination thereof”,
“the fourth layer comprises ITO, silver nanowires, graphene …”;
In the embodiment of [0008] the plasmonic resonating core is being defined as the metal stripe, the second layer is defined as the metal contact); the metal stripe coupled to the metal contact (see [0008]).
The multilayer metallic nanostructure as taught by the embodiment of [0008] is incorporated as the metallic nanostructure in the embodiment of Fig. 2A of Layton.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a metal contact; the metal stripe coupled to the metal contact as taught by the embodiment of [0008] of Layton as a metal contact; the metal stripe coupled to the metal contact of the embodiment of Fig. 2A of Layton because the combination provides photoconversion efficiency greater than 20% (see [0008]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known metallic nanostructure in the same device for another to obtain predictable results of a multilayer metallic nanostructure (see [0008]).

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Layton et al. (US 2020/0328366 A1), hereinafter as Layton, embodiment of Fig. 2A in view of the embodiment of [0008], in view of Young et al. (US 2012/0132930 A1), hereinafter as Young

37.	Regarding Claim 12, Layton discloses the photodetector of claim 1.
	Layton does not explicitly disclose a graphene layer surrounding the metal stripe on at least four sides, and wherein the second semiconductor is coupled to the graphene layer.
	Young discloses a graphene layer surrounding a core (see [0070] “Examples of core-shell nanoparticles and core-shell nanowires … a shell formed of … graphene”).
	The graphene layer surrounding a core as taught by Young is incorporated as a graphene layer surrounding the core of Layton. The combination discloses a graphene layer surrounding the metal stripe on at least four sides, and wherein the second semiconductor is coupled to the graphene layer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a graphene layer surrounding the metal stripe on at least four sides, and wherein the second semiconductor is coupled to the graphene layer as taught by Young as a graphene layer surrounding the metal stripe on at least four sides, and wherein the second semiconductor is coupled to the graphene layer of Layton because the combination provides desirable electrical conductivity, while avoiding or reducing adverse interactions with an embedding material (see Young [0070]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known structural relationship among layers of a conductive multilayer nanoparticle for another to obtain predictable results of a core-shell relationship (see Young [0069-0070]).

Claim 17 is rejected under 35 U.S.C. 103 as obvious over Fujikata (US 2009/0134486 A1), embodiment of Figs. 7-8 in view of the embodiment of Fig. 22.

39.	Regarding Claim 17, Fujikata discloses the photodetector of claim 1.
	Fujikata embodiment of Figs. 7-8 does not explicitly disclose wherein the photodetector is configured to operate at a wavelength of between about 1260 nm to about 1625 nm.	
	Fujikata embodiment of Fig. 22 discloses wherein the photodetector is configured to operate at a wavelength of between about 1260 nm to about 1625 nm (see Fig. 22 and [0109] “Use of such an optical resonator structure … in the case of a laser light having a wavelength of 1330 nm.”).
	The optical resonator structure and operation at the wavelength as taught by Fujikata embodiment of Fig. 22 is incorporated as the optical resonator structure and operation at the wavelength of Fujikata embodiment of Figs. 7-8.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the photodetector is configured to operate at a wavelength of between about 1260 nm to about 1625 nm as taught by Fujikata embodiment of Fig. 22 as wherein the photodetector is configured to operate at a wavelength of between about 1260 nm to about 1625 nm of Fujikata embodiment of Figs. 7-8 because the combination allows reduction of group velocity of light to 1/6 or less and a quantum efficiency of 70% or more was obtained in the case of a laser light having a wavelength of 1330 nm (see Fujikata [0109]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photodiode device for another to obtain predictable results of having a resonator and waveguide structure (see Fujikata [0051]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818